Title: Elizabeth Smith Shaw to Abigail Adams, 14 February 1789
From: Shaw, Elizabeth Smith
To: Adams, Abigail


        
          Haverhill February 14th. 1789
          My Dear Sister—
        
        You cannot think how mortified & grieved I was, by being so unexpectedly disappointed, of seeing my dear, long absent Friends last night— Mrs Smith had kindly given me information of the intended Visit—& as the Weather was uncommonly fine, though it had injured the smoothness of the road in some measure, yet here it was no impediment to any ones business—
        In the full assurance of seeing you here, We had made all the preparation in our Power,— Perhaps you may say, “that chould not be much—” However true the remark, yet I hope my friends will never measure my Love & Affection, by the ability I have to express it— Respect, Love, & Esteem on this occasion, would in a particular manner have induced me to exert myself to accommodate my beloved Friends—& We made three Beds, & laid our Table for you— The Clock struck three, four, five, six,—the table still waiting, for we thought if you did not dine, you might sup here— Judge Seargant & Lady, Mr Thaxter & Lady were to drink Tea with us,— So you may fancy to yourself, what a curious figure we made to our Neigbours— Judge Seargant, Mr White, & Mr Thaxter had all sent written Invitations to his Excellency &ccc to dine with him upon such, & such a Day— Four Families of us, were I assure you, most unmercifully dissappointed—
        Is it not actionable?— What if we should sue for damage?— I fear now you will not be able to make us the Compensation we wish,— that is a Visit— Judge Seargant is obliged to leave the Town next monday, upon his judicial department, & to him he said, “the dissappointment was irreparable”— It might be years before he could have an Opportunity of seeing his old Friend— We all mett to Day at his House, looking very sorrowful, heartify sympathizing with each other— Mrs Seargant has been peculiarly unfortunate— Last Fall she shortened her visit to her Friends at Salem, & hastened home, fearing you would come to Town in her absence.
        And now the People say, they believe, you do not care much for your Haverhill Friends, or you would have tried Wheels, if runners would not answer—for the Snow is so level, that you might have travelled with either—
        I did indeed hope that my Brother Adams would have visited in the Town where his three Sons had lived so agreeably (as I suppose they did) in his absence, where they were kindly noticed not only for their own worth, but had respect shewed them, on account of their Fathers Character—
        I could not help contrasting the dissapointment we had met with, with the punctuality which our dear Father always observed towards his friends, & say, that if you had one drop of his Blood stiring in your veins, you would have pushed forward, & not have failed coming— Mr Shaw went to Lincoln last week & carried Cousin Betsy, & returned by the way of Medford last Thursday, 38 mile with only one horse, & Mr & Mrs Allen got home from Boston before night last Friday—
        Mr Adams must have been very lonely without you this winter,— I have often thought of him, & wondered how he could be willing to let you leave him— I am sure his Daughter is laid under great Obligations by the Sacrifice— Permit me to congratulate you both upon the birth of your second grand son— May he be as great a Patriot—as wise, & good as his grand sire— I have not room to say more than that I am your Sister
        E Shaw
      